Exhibit 10.1


Unofficial English Translation of
Intangible Assets Transfer Agreement


Party A: Shandong Daxin Microbiology Pharmaceutical Industry Co., Ltd.
Party B: Yantai Bohai Pharmaceutical Group Co., Ltd
________________________________________________________________
Whereas, based on thorough negotiations between Party A and Party B, Party A
(Shandong Daxin Microbiology Pharmaceutical Industry Co., Ltd) agrees to
transfer all of its rights and title in and to fourteen (14) Drug Approval
Numbers (the “DANs”) for fourteen (14) medicines that were previously issued by
Shandong Drug Administration to Party B (Yantai Bohai Pharmaceutical Group Co.,
Ltd).  Both Parties hereby make the following agreements:


1. Party A (Shandong Daxin Microbiology Pharmaceutical Industry.Co, Ltd.) shall
be responsible for completing all the necessary legal and administrative
procedures involving Shandong Branch of the State Food and Drug Administration
(the “SFDA”) for the transfer (the “Transfer”) of the DANs by Party A to Party
B.  Party A shall pay for all necessary expenses related to the aforementioned
administrative or legal procedures in connection with the Transfer. As of the
day of the signing of this Agreement, Shang Dong SFDA has approved the Transfer.


2. A list of the DANs is annexed hereto as Exhibit A. Party A hereby assigns,
transfers and conveys its entire right, title and interest in the DANs to Party
B in consideration of the purchase price set forth herein.


3. Party A and Party B agree that the purchase price for the DANs shall be RMB
48,000,000.  Both parties also agree that the payment of RMB 20,000,000 shall be
made within fifteen days (15) after this Agreement is executed by both
parties.  The remaining balance shall be paid by January 31, 2011.


4. Party A represents and warrants to, and agrees with, Party B that:


a. It has full right, power and authority to enter into this Agreement and that
this Agreement, when delivered, shall constitute a legal, valid and binding
obligation of Party A, enforceable in accordance with its terms.


b. All the consents and approvals of any third party (including the SDA) which
are required in connection with the execution of this Agreement or the
performance by Party A of its obligations under this Agreement have been
obtained by Party A.


c. Party A is not aware of any threatened, or pending dispute or challenge that
would interfere with the Transfer or the general purpose and intent of this
Agreement.


d. The entry into and performance of this Agreement by Party A does not breach
or conflict with any other agreement to which Party A or any of its affiliates
is a party nor, to Assignor’s knowledge, will it give rise to a claim of breach
or right of rescission, termination, revision, or amendment, under any other
contract, arrangement or understanding to which Party A or any of his affiliates
is a party.


e. Party A has sole, exclusive, valid and unencumbered title and rights to the
DANs and has not granted any license or made any other conveyance or license of
rights in the DANs or any related medicines to any third parties.
 
 
 
 

--------------------------------------------------------------------------------

 
 
5. Party A agrees that, when requested, it will, without charge to Party B, sign
all papers, take all rightful oaths, and do all acts which may be necessary,
desirable or convenient for securing and maintaining the rights and assets
subject to the Transfer and for vesting title thereto in Party B, its
successors, assigns or nominees, or which may be necessary to exploit or defend
Party B’s rights in such rights and assets.


6. Both Parties shall try to resolve any dispute arising from this Agreement
through negotiations between themselves. Any lawsuit arising from this Agreement
shall be adjudicated by the People's Courts in China.


7. This Agreement may be executed in one or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart.


Party A: Shandong Daxin Microbiology Pharmaceutical Industry.Co,.Ltd


                      By:  /s/ Lijun Tian        
[Corporate Stamp]
Title: Legal Representative
Date: December 9, 2010


Party B: Yantai Bohai Pharmaceutical Group Co., Ltd


                      By:  /s/ Hongwei Qu            
[Corporate Stamp]
Title: Legal Representative
Date: December 9, 2010
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


List of DANs


Number
Name of the Medicines
DANs
1
Yinqiao Detoxification Pellet
Z37020715
2
Tianwang heart nourishing Pellet
Z37020714
3
Tongxuan lung Pellet
Z37020717
4
Ruyi Jinhuang Powder
Z37020709
5
Xiaohuoluo Pellet
Z37020711
6
Dieda Pellet
Z37020723
7
Qipi Pellet
Z37020685
8
Ginseng Guipi Pellet
Z37020716
9
Spleen Pellet
Z37020712
10
Jiufen Powder
Z37020683
11
Wu Zi Yan Zong Pellet
Z37020707
12
Qingwen Detoxification Pellet
Z37020708
13
Wuhu Powder
Z37020710
14
Hawthorn Pellet
Z37020713



 
 

--------------------------------------------------------------------------------

 